Case 1:20-cr-00073-TFM-B Document 69 Filed 04/12/21 Page 1 of 1                       PageID #: 462




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA,                      )
                                               )
vs.                                            )       CRIMINAL NO. 20-CR-00073-TFM
                                               )
TIA DEYON PUGH                                 )
                                               )
                                               )


                                  NOTICE OF APPEARANCE

       Comes now the United States of America, by and through Sean P. Costello, the United

States Attorney for the Southern District of Alabama, to respectfully notify the Court that United

States Department of Justice Trial Attorney, Michael J. Dittoe, is now co-counsel attorney of

record for the United States in this case, in addition to all previously listed Assistant United States

Attorneys.

       Respectfully submitted this 12th day of April, 2021.

                                                       Respectfully Submitted,

                                                       SEAN P. COSTELLO
                                                       UNITED STATES ATTORNEY


                                                       /s/ Christopher J. Bodnar
                                                       Assistant United States Attorney
                                                       United States Attorney=s Office
                                                       63 S. Royal Street, Suite 600
                                                       Mobile, Alabama 36602
                                                       Telephone: (251) 441-5845




                                                   1
